ORDER

PER CURIAM.
Fred H. Schmidt (Defendant) appeals from a judgment of conviction of seven counts of rape. Defendant alleges trial court error in (1) allowing counsel for the State to introduce into evidence and to display to the jury during trial an enlarged photograph of the victim and (2) denying his motion for acquittal because the conviction was unsupported by sufficient evidence. We have reviewed the briefs of the parties and the record on appeal and conclude that (1) the trial court did not abuse its discretion in admitting and allowing display of the photograph, State v. Uka, 25 S.W.3d 624, 627 (Mo.App. E.D.2000); and (2) there is sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no precedential value. *574We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).